Exhibit 10.6B

SECOND AMENDMENT

TO THE

FIRST UNITED SECURITY BANK

SALARY CONTINUATION AGREEMENT

FOR

R. TERRY PHILLIPS

THIS SECOND AMENDMENT is adopted this 30th day of June, 2011, by and among
United Security Bancshares, Inc., a Delaware corporation (“USB”), First United
Security Bank, a state-chartered commercial bank located in Thomasville, Alabama
(“FUSB”) (USB and FUSB collectively are referred to herein as the “Company”),
and R. TERRY PHILLIPS (the “Executive”).

The Company and the Executive executed the First United Security Bank Salary
Continuation Agreement on September 20, 2002, effective as of September 1, 2002,
and the First Amendment to the First United Security Bank Salary Continuation
Agreement on November 20, 2008, effective as of January 1, 2005 (the
“Agreement”).

The undersigned hereby amend the Agreement, effective as of June 30, 2011, as
follows:

1. The following shall be inserted as the second paragraph in Section 2.2.1:

“Notwithstanding the foregoing or any provision in this Agreement to the
contrary, in the event the Executive has a Termination of Employment on or after
June 30, 2011, the amount of the annual benefit to which the Executive is
entitled upon Early Termination under this Section 2.2 is Seventy-Five Thousand
Dollars ($75,000).”

2. Schedule A of the Agreement shall be deleted in its entirety and replaced
with the attached Schedule A.

3. All other terms and provisions of the Plan not herein modified or amended
shall remain in full force and effect.

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Second Amendment to the First United Security Bank Salary Continuation
Agreement.

 

Executive:     First United Security Bank

/s/ R.Terry Phillips

    By:  

/s/ Hardie B. Kimbrough

R. Terry Phillips     Title:  

/s/ Chairman of the Board

    United Security Bancshares, Inc.     By:  

/s/ Hardie B. Kimbrough

    Title:  

/s/ Chairman of the Board

 

Page 1 of 1



--------------------------------------------------------------------------------

Attachment 1

First United Security Bank Salary Continuation Plan - Schedule A as of June 30,
2011

(R. Terry Phillips)

 

A-1



--------------------------------------------------------------------------------

Plan Year Reporting    

Salary Continuation Plan

Schedule A

 

  

  



R. Terry Phillips

  

Birth Date: 2/13/1954

  

     Early Voluntary Termination         Disability         Change in Control   

Plan Anniversary Date: 9/1/2003

  

              

Normal Retirement: 2/13/2019, Age 65

  

     Annual Benefit/2/         Annual Benefit/2/         Annual Benefit/2/   

Normal Retirement Payment: Monthly for 15 Years

  

     Amount Payable at         Amount Payable at         Amount Payable at     
     Normal Retirement Age      Normal Retirement Age      Normal Retirement Age
  Values as of  

Age

   Benefit
Level      Vesting     Based On
Benefit      Vesting     Based On
No Benefit      Vesting     Based On
No Benefit       (1)    (2)      (3)     (4)      (5)     (6)      (7)     (8)  

Aug 2003/1/

  49      102,511         20.00 %      20,502         100 %      102,511        
100 %      192,001   

Aug 2004

  50      106,611         40.00 %      42,645         100 %      106,611        
100 %      192,001   

Aug 2005

  51      110,876         60.00 %      66,526         100 %      110,876        
100 %      192,001   

Aug 2006

  52      115,311         80.00 %      92,249         100 %      115,311        
100 %      192,001   

Aug 2007

  53      119,923         100.00 %      119,923         100 %      119,923      
  100 %      192,001       

Aug 2008

  54      124,720         100.00 %      124,720         100 %      124,720      
  100 %      192,001   

Aug 2009

  55      129,709         100.00 %      129,709         100 %      129,709      
  100 %      192,001   

Aug 2010

  56      134,897         100.00 %      134,897         100 %      134,897      
  100 %      192,001   

Jun 2011

  57      75,000         100.00 %      75,000             

Starting July 1, 2011, only interest is accrued.

  

  

   

Aug 2011

  57      75,000         100.00 %      75,000             

Aug 2012

  58      75,000         100.00 %      75,000                 

Aug 2013

  59      75,000         100.00 %      75,000             

Aug 2014

  60      75,000         100.00 %      75,000             

Aug 2015

  61      75,000         100.00 %      75,000             

Aug 2016

  62      75,000         100.00 %      75,000             

Aug 2017

  63      75,000         100.00 %      75,000                                   
                                           

Aug 2018

  64      75,000         100.00 %      75,000             

Feb 2019

  65      75,000         100.00 %      75,000             

February 13, 2019 Retirement; March 1, 2019 First Payment Date

 

  



 

/1/ The first line reflects 12 months of data, September 2002 to August 2003.

/2/ The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.